What might have been the right of the plaintiff to recover damages for the nonperformance of such contract as is stated in the case, had the defendant kept possession of the negro, it is not necessary now to inquire. The refusal of the defendant to pay the money, and the act of the plaintiff in taking home the negro, show the intention of the parties. By *Page 131 
the terms of the sale the defendant was bound to pay down the money; his becoming the highest bidder amounted to an undertaking to pay the money on that day. The plaintiff took the negro home because the money was not paid, and the defendant's refusal to pay on a subsequent day was no breach of his undertaking. But if there could be any doubt as to the legal effect of the plaintiff's conduct, in taking the negro home on the day of sale, his conduct afterwards in directing the sheriff to levy on the negro as the property of his testator is sufficient to remove it. This sale was made after the defendant had disclaimed all title, and shows that the contract had been rescinded between the parties. Judgment for the defendant.
(167)